Citation Nr: 9923219	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Entitlement to service connection for residuals of a 
fracture of the left hand.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1968.

The veteran's original claim seeking entitlement to service 
connection for a back disorder was denied by the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), in an October 1968 rating decision.  
The veteran did not appeal this decision.  The veteran's 
attempt to reopen his claim for service connection for a back 
disorder was denied by the RO, in a September 1971 rating 
decision.  The case was timely appealed to the Board of 
Veterans' Appeals (Board), which upheld the denial in a 
decision dated in October 1972.  

The veteran's attempts to reopen his claim for service 
connection for a back disorder were repeatedly denied by the 
RO, in subsequent rating decisions, including a February 
1973, a June 1974 notification letter, and a July 1974 rating 
decision.  The RO denied reopening his claim on the grounds 
that new and material evidence had not been submitted.  The 
most recent prior final decision is a September 1978 
notification letter, which continued to deny reopening of the 
claim for entitlement to service connection for a back 
disorder.  This claim was not appealed. 

This matter now comes before the Board on appeal from a 
February 1998 decision of the RO, which found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for a back condition, 
and which denied entitlement to service connection for 
residuals of a fracture of the left hand.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 18, 1999, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

The issue of entitlement to service connection for residuals 
of a fracture of the left hand will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The most recent final decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder, was dated 
in September 1978.  A notice of disagreement was not received 
within the subsequent one-year period.  

2.  Evidence associated with the record since the September 
1978 decision shows that the veteran may have had an 
aggravation of a preexisting back disorder during active 
duty.


CONCLUSION OF LAW

Evidence received subsequent to the most recent unappealed 
decision of September 1978, which denied entitlement to 
service connection for a back disorder is new and material; 
thus the claim is reopened and must be considered on the 
basis of all the evidence of record, both new and old.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records previously before the RO and the 
Board includes the report from the June 1967 entrance 
examination, which was negative for back problems.  Service 
medical records revealed that he was treated for back 
complaints in August 1967, with a history given that the 
injury occurred in 1965 when he fell off a tractor and became 
paralyzed from the waist down, but that specialists could 
find nothing wrong with his back.  He was assessed with 
chronic low back pain and administered traction.  He was also 
placed on limited duty due to chronic low back pain in August 
1967.  X-rays from September 1967 revealed a normal lumbar 
spine, but physical examination done in September 1967 did 
show minimal muscle spasm.  The diagnosis was chronic low 
back syndrome.  A November 1967 treatment record gave a 
history of auto accident in 1965, with back trouble since 
then and "hysterical paralysis" from the waist down due to 
accident.  His May 1968 separation examination was negative 
for back problems, although an accompanying report of medical 
history revealed complaints of recurrent back pain.

The report from a VA examination in August 1968, previously 
considered by the RO and the Board, revealed a preservice 
history given of the veteran first having had back problems 
in 1965 when he stepped off a tractor, and of reinjuring the 
back in 1966 while working as a lineman.  No history of back 
problems inservice was noted, and following clinical 
evaluation, the examiner could not demonstrate an orthopedic 
disease process of the lumbar spine.  X-rays from August 1968 
showed some bony defects at the L5-S1 segment probably 
surgical in character, and some narrowing of interspace 
between L4 and L5.  

Private clinical records previously considered by the RO and 
the Board, included a treatment record from October 1968, 
which diagnosed contusion and sprain of the lumbar muscles.  
Additional records from April through May of 1971, showed 
treatment for acute lumbosacral strain.  An August 1971 
neurosurgical report diagnosed the veteran with low back pain 
of undetermined origin, with a history dating back to 1968.  

In March 1972, the veteran testified that he injured his back 
when he stepped from a tractor prior to service.  He 
testified that he reinjured the back inservice when he fell 
from a 30-foot pole he was climbing in Fort Polk, Louisiana.  
He testified that he was treated in a hospital for a week 
after the accident.

VA treatment records from January through April 1972 reveal 
that the veteran underwent surgery for a diagnosed herniated 
nucleus pulposus of the L3-L4 interspace in March 1972.  

Submitted in July 1972, and previously considered by the RO 
and Board, are private treatment records from January through 
July 1966, showing pre-service treatment for low back 
complaints and paraplegia.  In January 1966 he was admitted 
with paraplegia and lumbar back pain, of sudden onset.  The 
paraplegia was felt to probably be of a hysterical basis.  A 
myelogram conducted in January 1966 was negative for defect.  
X-ray study of the lumbar spine in January 1966, showed mild 
hypertrophic lipping to the fifth dorsal disc spaces probably 
as the result of old injury, with otherwise normal findings.  
His symptoms of back pain and paraplegia were assessed as a 
hysterical reaction in January 1966.  In July 1966 he was 
seen for complaints of burning paresthesia in the back.  He 
was noted to have neck pain and paresthesia and was diagnosed 
in July 1966 with anxiety reaction with hysterical features.  

Evidence received after the Board decision of October 1972, 
but previously reviewed by the RO in subsequent denials, up 
to and including the September 1978 denial, includes a 
statement by James C. H. Simmons, MD., dated in June 1974.  
Dr. Simmons indicated that the veteran's examination in 1966 
was completely negative for any back pathology.  Pervis 
Milnor, Jr., MD, in a June 1974 statement, noted that the 
veteran's final diagnosis in 1966 was anxiety reaction with 
hysterical manifestations.  

Also received after the Board decision of October 1972, but 
previously reviewed by the RO in subsequent denials, up to 
and including the September 1978 denial, are VA and private 
treatment records from 1975 through 1977.  

Private clinical records dated in May 1975 reflect a history 
of two disc surgeries, with excision of four discs.  Problems 
with ongoing back pain were reported, from May 1975 through 
July 1975.  In July 1975, the right leg was noted to drag as 
a dead appendage.  A history of the veteran reinjuring his 
back in 1973 was also noted in July 1975.  

VA treatment records from 1976 through 1977 indicate a 
detailed history of ongoing treatment for continued low back 
problems.  In January 1977, the veteran underwent a facet 
neurotomy for a diagnosis of failed back syndrome.  

Also previously considered by the RO is a VA neuropsychiatric 
examination of May 1977, which gave a history of preservice 
back problems, diagnosed as "hysterical reaction" and also 
noted a history of subsequent back problems including the 
diagnosis of failed back syndrome in January 1977.  The 
veteran's low back complaints were noted, and the 
psychiatrist could find no evidence of "hysteria."  The 
diagnosis was radiculopathy, right lumbosacral area.  

Evidence received after the most recent final decision of 
September 1978 includes medical evidence from service medical 
records, VA and private treatment records, which are 
duplicates of those records previously reviewed.  However, 
also received are medical reports from VA and private medical 
providers showing treatment for ongoing back problems after 
September 1978.  

Private clinical records dated in May 1985 show that the 
veteran underwent another surgery for recurrent left lumbar 
disc protrusion with left lumbar 5 radiculopathy.  He was 
seen for continued left leg symptoms through June 1985.  By 
the end of June 1985, he was doing much better and his 
prognosis appeared good.  In July 1985, he was said to have 
been doing well until the previous day when he sneezed and 
began to have burning dysthesia in the left calf, and some 
positive straight leg raising.  Another July 1985 treatment 
record noted low back symptoms with left leg involvement, but 
indicated that computerized tomography showed no definite 
recurrent disc.  In August 1985, he was noted to have a great 
deal of pain in his low back.  It was further noted that the 
veteran had undergone a total of four failed back operations.  

In October 1988, the veteran underwent another surgery for 
extruded lumbar disc syndrome.  He continued to be followed 
up for back symptoms in 1989 and 1990.  In March 1989 he was 
seen for acute symptoms and underwent more surgery to remove 
recurrent disc, L4-5, right.  In March 1990, he was admitted 
with incapacitating pain, with a diagnosis of multiple 
operated lumbar spine, possible L4 radiculopathy.  Magnetic 
Resonance Imaging (MRI) findings from March 1990 showed no 
recurrent herniated nucleus pulposus, but did show 
degenerative loss of disc and postoperative changes.  

The veteran has submitted lay statements from six individuals 
attesting that they knew the veteran for many years and that 
prior to entering the service he had no serious problems with 
his back.  A handwritten lay statement from a seventh person 
also indicated that the veteran did not have any back 
problems prior to service, but that she had learned that the 
veteran injured his back during basic training.  

On the occasion of his hearing on appeal in May 1999, the 
veteran testified that he fell 30 feet during basic training 
and injured his back.  He stated that he was hospitalized  
the following day.  The veteran noted that this injury 
occurred while he was training to be a lineman for the army.  
He testified that he was placed on special profile for his 
back, and was limited from climbing or heavy lifting.  He 
testified that he was hospitalized one time in Stuttgart, 
Germany for back problems.  The veteran further noted that he 
has been unable to obtain the service medical records from 
Europe showing treatment for back problems.  He testified 
that he continues to have back problems.



Analysis

As noted above, the most recent prior final denial is the 
RO's September 7, 1978 notification of the denial of the 
veteran's claim to reopen a claim for entitlement to service 
connection for a back disorder.  This decision was not 
appealed by the veteran within one year of receiving this 
notification, and is therefore final and may not be reopened, 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1998); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the most recent prior 
adverse decision of September 1978, to permit reopening of 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  It is significant, for the outcome portion 
of this case, that the presumption of credibility attaches to 
evidence submitted for purposes of reopening a claim.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal) Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Precedent decisions 
of the Court must be given full force and effect immediately, 
even if VA appeals the decision.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.

The Court has recently stated that a review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disorder.  Specifically, 
the evidence submitted after the prior decision of September 
1978 reveals that the veteran has received ongoing treatment 
for a low back disorder since service.  The veteran's own 
testimony from May 1999 is new and material, in that he has 
now alleged to have been treated in Europe for back problems 
while inservice.  The lay statements submitted suggest that 
lay witnesses did not recall him having severe back 
complaints prior to service.  In sum, the new evidence 
submitted, suggests the possible existence of additional 
medical evidence of treatment during active duty in Europe 
for a back injury or disorder inservice, which would warrant 
further investigation.  The lay evidence suggests that the 
veteran's back disorder, may have begun inservice or, if 
preexisting service, may have worsened inservice.  This new 
evidence is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant, that it must be considered in order to 
fairly decide the merits of the claim.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened. The Board also concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991), see Elkins, Winters, supra, which thus permits further 
development of the appellant's claim, as set forth below in 
the REMAND section of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the claim for service connection for a low 
back disorder, de novo review of all the evidence is 
indicated.  In order so as to not prejudice the appellant's 
claim, initial review by the RO is indicated.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In view of the foregoing, the Board finds that further 
development is warranted, in light of the continued questions 
that exist regarding the nature of his back complaints.  The 
Board notes that the preservice medical records currently 
associated with the claims file appear to attribute the 
veteran's complaints of back problems and paraplegia in 1966 
to a psychiatric disorder with somatic manifestations, 
although there was some evidence of an old back injury 
suggested in the January 1966 X-ray.  This raises the 
question as to whether there even was a back disorder that 
preexisted service.  The service medical records clearly 
document treatment for back complaints, with a diagnosis of 
chronic low back pain syndrome rendered, and he has clearly 
had severe back problems after service.  A medical opinion is 
necessary to clarify whether the veteran's low back 
disability was caused or aggravated by service.  The Court 
has held that such medical questions must be addressed by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Regarding his claim seeking entitlement to service connection 
for residuals of a fracture of the left hand, a service 
medical record from June 1967 noted complaints of a swollen 
left hand, with a history of his having broken it 8 weeks 
earlier, with subsequent injury.  Findings of minimal 
swelling over the third and fifth fingers were noted.  At the 
time of the hearing held in May 1999, the veteran testified 
that he has not sought treatment recently for his hand, 
although he believed he was diagnosed with arthritis in the 
hand in 1972.  He testified that he takes medication for 
arthritis and now has trouble closing his hand.  Other than 
the service medical record from June 1967, there is no 
medical evidence of record showing treatment for the left 
hand.  In view of the evidence showing treatment for a left 
hand problem inservice and current complaints of left hand 
problems, and in light of the fact that the veteran must 
undergo an orthopedic evaluation regarding his back claim, an 
examination of the left hand and medical opinion is warranted 
to determine whether the veteran has any left hand disability 
that was caused or aggravated by service. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for the 
disabilities at issue, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  An attempt 
should be made to obtain any service 
medical records from Europe, alleged to 
have documented treatment for back 
problems, which have not already been 
associated with the claims file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination, in order to ascertain the 
nature and etiology of any current back 
and left hand disabilities.  All tests 
and studies deemed necessary by the 
examiner should be conducted.  The 
examiner should specifically reconcile 
the prior diagnoses.  The examiner must 
review all the medical data on file, 
especially the pre-service and service 
medical records and should specifically 
address the following questions:  (1) 
whether the medical evidence on file 
clearly establishes the presence of a 
chronic back or hand disorder or 
pathology before the veteran's military 
service; (2) regarding the back disorder, 
what was the significance of the January 
1966 lumbar spine X-ray which showed mild 
hypertrophic lipping to the fifth dorsal 
disc spaces probably as the result of old 
injury, with otherwise normal findings; 
(3) if the veteran clearly had a back 
disorder or left hand injury before 
service, the examiner should indicate 
with consideration to all the treatment 
and complaints documented in service, 
whether such pre-existing back condition 
or left hand condition became worse or 
was aggravated by the veteran's military 
service; (4) if the examiner finds that 
any pre-service back disorder, or left 
hand disorder, was not aggravated or did 
not become worse during the veteran's 
military service, the examiner should 
then specifically indicate the 
approximate date of onset of any 
currently identified back pathology or 
hand problems; and (5) whether other 
factors, including post service trauma or 
the aging process after the veteran's 
military service may have played a role 
in the development of, or aggravation of, 
any back or hand disorders found to be 
currently present.  If the veteran is not 
currently suffering from any back or left 
hand pathology which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examination report should set forth 
in a clear, comprehensive, and legible 
manner all pertinent findings and should 
include complete rationale for the 
opinions expressed.  The veteran's entire 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence, and the examiner should be 
requested to indicate in the examination 
report that he or she has reviewed the 
entire claims folder. 

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner, it must be returned to the 
examining physician for correction. 38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

4.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claims in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claims the RO should 
take into consideration all legal 
provisions pertaining to presumption of 
soundness and aggravation.  

5.  If the determination is adverse to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

